  Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 1 of 8




              EXHIBIT B
Redacted Version of Document Sought to
               be Sealed
Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 2 of 8
Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 3 of 8
Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 4 of 8
Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 5 of 8
                                          I D @ X B O XCase
                                                         N 4:20-cv-05640-YGR
                                                            E W L Y S I G Document
                                                                             N E D 551-21
                                                                                    D E AFiled
                                                                                          L 04/30/21
                                                                                               T I T L Page
                                                                                                       E S 6 Sof N
                                                                                                                 8 A P S H O T
 ID@XBOX GAME PASS DEALS




S.T.A.L.K.E.R. 2 (GSC Game World)                                             TETRIS EFFECT: CONNECTED (Enhance)                                              THE GUNK (Image & Form)
Game Pass Day & Date | 3 Month Console Exclusive                              Game Pass Day & Date | 6 Months Exclusivity on Connected Updates                Game Pass Day & Date | Exclusive in Perpetuity
Estimated release: Q4 2021                                                    Estimated release: Q4 2020                                                      Estimated release: Q3 2021
The Chernobyl Exclusion Zone is a unique, dangerous and ever-changing         A single player journey of discovery through an ancient world of wonders.       From the creators of Steamworld, The Gunk stars a duo of gritty space
environment. It promises a lot — the artifacts of unbelievable value can be   Full of puzzles, secrets and obstacles to overcome, where the power of a        haulers, struggling to make a buck as they chance upon an untouched
yours if you dare to claim them. The price you may pay, on the other hand,    lost civilization will carry you through forests, deserts and tundra’s - even   planet brimming with life. They’ve come to gather alien plants and other
is no less than your own life.                                                to the clouds.                                                                  valuable resources, and it looks like they’ve hit the jackpot…

VIDEO LINK                                                                    VIDEO LINK                                                                      VIDEO LINK




                                                                                     MICROSOFT CONFIDENTIAL – DO NOT DISTRIBUTE
Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 7 of 8
Case 4:20-cv-05640-YGR Document 551-21 Filed 04/30/21 Page 8 of 8
